Citation Nr: 1207944	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from May 1987 until June 1991.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for hearing loss.

The Board notes that, in the April 2004 VA Form 9, the Veteran requested a hearing before a member of the Board.  VACOLS shows that the RO had scheduled a hearing for February 2005, but that the Veteran failed to appear at the hearing. Because the Veteran has not submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

This matter was previously before the Board in December 2006 and was remanded for additional development, including for notice and a VA examination.  The Board remanded the claim again in August 2007 for notice and a VA examination.  In September 2009, the Board again remanded the bilateral hearing loss matter for a VA examination, as well as to request that the Veteran inform VA of any additional treatment he may have received.  The RO/AMC has since accomplished the development directed by the Board in the prior remands.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a March 2007 notice letter that provided notice consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability under VA standards.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2002 that fully addressed all of the notice elements.  It was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  The Veteran also received notice that that VA would seek to provide federal records.  The notice also showed that it was the Veteran's responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in March 2006, as shown in the virtual VA claims folder, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  The RO/AMC also provided Dingess notice again in August 2007, following an August 2007 remand where the Board ordered that such a letter be provided.  The RO/AMC subsequently readjudicated the claim in an October 2011 Supplemental Statement of the Case.  Thus any timing error was cured by the readjudication of the claim.

When, through no fault of the Veteran, records under the control of the Government are unavailable, VA's duty then requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In the December 2003 Statement of the Case, the RO notified the Veteran that his service treatment records were not available.  The Veteran's representative also indicated that he knew that the Veteran's service treatment records were unavailable in the November 2006 informal hearing presentation.  In the January 2007 notice letter, the AMC informed the Veteran that he could provide any information or evidence that he believed may be pertinent to the claim.  Moreover, the Veteran has been represented by a representative in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"].   The Veteran and his representative have not indicated there is any outstanding evidence relevant to this claim.  The Board also finds that the Veteran was not prejudiced by the failure to provide full notice regarding the additional evidence he can provide since, as will be explained herein, he does not currently meet the minimum requirements to be considered to have a hearing loss disability under VA standards.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and such notice complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran has not indicated that there exist any records of  VA or private medical treatment relative to this claim that are not already in the claims file.  In the September 2009 Board remand, the Board had directed the RO/AMC to request that the Veteran provide information regarding his medical treatment for hearing loss and to obtain those records, if requested to do so by the Veteran.  The RO/AMC provided a letter requesting that information in November 2010 and the Veteran did not provide any additional information regarding his hearing loss treatment.  The Board further notes that although the February 2011 VA consult medical provider noted that the Veteran was evaluated in May 2005 for his hearing, that record is not associated with the claims file.  The Board finds, however, that the Veteran was not prejudiced by the failure to obtain that record since, as will be explained herein, he does not currently meet the minimum requirements necessary to have a hearing loss disability under VA standards.  

In the September 2009 Board remand, the Board also directed the RO/AMC to provide the Veteran with a VA examination.  The Veteran received a VA medical examination in May 2011, which provided specific medical opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss Service Connection Claim

The Veteran claims that he has hearing loss due to noise exposure during his period of active service.  In his May 2003 notice of disagreement, he reported that he served as an amphibian tractor crewman and suffered acoustic trauma from engines and the firing of machine guns.  

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v.  Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran received a VA audiological consult in February 2011.  The examiner found the Veteran's hearing to be within normal limits.

After failing to report for several scheduled VA examinations, the Veteran received a VA examination in May 2011.  The Veteran reported that he has had hearing loss since 1991, which he attributed to his military service with the amphibious assault crew and noise exposure from weapons and working on the tank decks of ships.   

The threshold results, in decibels, were as follows: 
  




HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
15
20
15
15
16.25
LEFT
15
15
15
10
13.75

The Veteran's CNC speech discrimination scores were 96 percent bilaterally.  The Veteran's threshold averages were 16.25 decibels in the right ear and 13.75 decibels in the left ear.  

The examiner found that there was no diagnosis of hearing loss, because there was no pathology to render a diagnosis.  The examiner determined that the Veteran did not have hearing loss disability in accordance to VA standards.  The examiner then explained that the audiogram showed that the Veteran's hearing was within normal limits for both ears.

The examination results do not meet the impaired hearing threshold of 40 decibels or greater in either ear, the threshold for at least three frequencies of 26 decibels or greater, or the threshold of a speech recognition score of less than 94 percent to qualify as a "disability" under VA standards.  38 C.F.R. § 3.385.  

The VA medical records do not document complaints of, or treatment for, bilateral hearing loss, other than the February 2011 VA consult report that showed a finding of hearing within normal limits.  

The Veteran's hearing loss does not rise to the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran's hearing is not found to be within the auditory thresholds necessary to qualify as hearing loss disability under VA standards.  

Furthermore, even if the Veteran's hearing loss had reached the level of a "disability" under VA standards, there is no medical evidence of record finding a connection between the Veteran's bilateral hearing loss and his service.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 


[Continued on following page.]


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


